Whitehouse, J.
In this case the jury returned special findings that the defendant corporation failed to exercise reasonable diligence in rafting and delivering the plaintiff’s logs in the spring and summer of 1893, and that by reason of the defendant’s negligence in that respect, the plaintiff sustained damages in the sum of $2899.02. The case comes to this court on exceptions and a motion to set aside the verdict as against evidence.
In the first place, the defendant excepts to the ruling of the presiding justice admitting in evidence the letter of F. W. Ayer, one of the directors of the defendant corporation, to John Cassidy, its *197president, dated May 25, 1893, in which it was declared “to be the universal opinion that the logs were never rafted so slowly at the boom before, and that the only way out of , it is to hoist Nebraska, advertise for men, and get men there.” The case shows that the letter was admitted “for the purpose of showing notice to the president of the corporation and so stated at the time.”
The ruling was undoubtedly correct. The letter was dearly admissible for the purpose stated. It was incumbent on the plaintiff to prove that, under the circumstances and conditions existing during the period in question, the defendant corporation did mot exercise that care, diligence and foresight which persons of reasonable and ordinary prudence, capacity and discretion usually exercise under like circumstances, having due regard to the rights and interests of all persons likely to be affected by their acts; — to show that the defendant either performed some act which ordinarily careful and prudent persons in the same relation would not have done, or omitted some duty which ordinarily prudent and careful persons would have performed under the same circumstances and conditions. The care and diligence must vary according to the exigencies which require vigilance and attention and conform in amount and degree to the particular circumstances under which they are to be exerted. Topsham v. Lisbon, 65 Maine, 455. Ordinary care or due diligence is a relative term, and the question must be determined with reference to the peculiar conditions existing in each case, and the degree of knowledge which the defendant has of these conditions. Actual notice from one of the directors of the corporation was obviously a relevant fact and one of the tests of diligence in the case at bar.
Exceptions were also taken to the following instruction to the jury upon the question of damages: “If by reason of neglect of this corporation to exercise reasonable diligence in view of the whole situation in obtaining, rafting and delivering logs, this plaintiff’s logs were unreasonably delayed and that during that period of unreasonable delay there was a drop in the real market price so that between the time when Mr. Palmer ought to have had his logs and the time when he did have them, there was a drop of one *198cent, or one dollar or two dollars in the difference between tbe real market prices at the time wben be should bave bad them,' tbat difference would be tbe measure of damages that be would be entitled to in that respect upon such logs as be should bave bad but did not/have. That is all there is to it.” And such is tbe opinion of tbe court. Tbe rule is based on tbe principle of just compensation. It is designed and adapted to give tbe aggrieved party an exact equivalent for tbe damages sustained. ■ It is tbe rutó established by tbe previous decisions of this court in similar cases. Weston v. Grand Trunk Railway Co., 54 Maine, 376; Grindle v. Eastern Express Co., 67 Maine, 322; see also Cutting v. G. T. Railway Co., 13 Allen, 386; Ingledew v. Northern Railroad, 7 Gray, 88; Smith v. New Haven & N. R. R. Co., 12 Allen, 531.
Tbe term “ market value ” or “ market price ” is not limited to tbe price which an article might realize at a forced sale. It means tbe fair value of tbe property as between one who desires to purchase and one who desires to sell. It is not what could be obtained for it under peculiar circumstances, wben by reason of tbe necessities of another more than a fair price could be realized. Chase v. Portland, 86 Maine, 367, and cases cited. As stated in tbe rule given, it is tbe “ real market price ” and not tbe speculative value. Tbe objection made by tbe learned counsel for tbe defendant, tbat tbe rule in question is “too broad,” because in tbe spring of 1893 tbe high price paid was only for small lots of logs purchased for a temporary supply, does not affect tbe soundness of tbe rule to which tbe exceptions were taken; and it appeal’s from another part of tbe charge of tbe presiding justice tbat the rights of tbe defendant were carefully guarded by adequate instructions respecting any “special or temporary price which might be occasioned by such special and peculiar circumstances ” as those suggested by tbe counsel for the defendant. Tbe amount of tbe verdict sufficiently indicates tbat tbe jury were not misled by tbe subsequent statement of tbe general rule.
After a careful scrutiny of tbe evidence reported, bearing upon tbe question of tbe defendant’s liability, it is tbe opinion of tbe *199court that the motion to set aside the verdict as against evidence must also be overruled. The issue of fact involved in this special finding was not intricate or difficult to be understood. A plain business proposition was presented to the jury in a charge that was full, clear and discriminating, and they could hardly fail to apprehend the true relation of the facts to the issue. There is no indication of prejudice, misapprehension or mistake on their part, and no valid reason is apparent for disturbing the verdict.

Exceptions and motion overruled.